Per curiam.
This disciplinary action concerns the level of discipline to impose on James L. Brooks for violating Standard 66 of State Bar Rule 4-102 (D). Brooks requests a six months’ suspension from the practice of law; the State Bar seeks disbarment. Rejecting both recommendations, we suspend Brooks from the practice of law for three years.
Brooks, a former superior court judge, pled nolo contendere to six counts of sexual battery and four counts of simple battery based on incidents that occurred while he served as judge. We previously held that the misdemeanor offense of sexual battery, as defined by OCGA § 16-6-22.1, is a crime involving moral turpitude in violation of Standard 66.1 In the Matter of James L. Brooks, 263 Ga. 530 (436 SE2d 493) (1993). Because the special master’s recommendation of a six months’ suspension was made prior to our 1993 decision, we remanded the case to the review panel of the State Disciplinary Board for reconsideration of the penalty. The review panel concluded that the number of crimes involved and Brooks’ position as a judge were aggravating factors that his age, health, and past record did not offset. On its fifth vote, the review panel voted 13-4 to recommend the disbarment of Brooks.
The primary purpose of a disciplinary action is to protect the public from attorneys who are not qualified to practice law due to incompetence or unprofessional conduct. See In the Matter of Nicholson, 243 Ga. 803, 807 (257 SE2d 195) (1979). As this court stated in *584Nicholson, “[t]he confidence of the public cannot be maintained if a member of the bar is allowed to practice after having been convicted of a wilful failure to obey the law in such a sensitive area.” Id. Each case must be decided on its own facts. In the Matter of Dowdy, 247 Ga. 488, 493 (277 SE2d 36) (1981).
We agree with the special master that Brooks violated his position of public trust as a judge and disregarded his professional obligations as a lawyer. Judges are obligated to maintain a high standard of conduct because an “independent and honorable judiciary is indispensable to justice in our society.” Georgia Code of Judicial Conduct, Canon 1. A judge’s duty to conduct himself in a manner befitting his office is not limited to the hours spent presiding over court. See In re Kivett, 309 N. C. 635 (309 SE2d 442) (1983). By engaging in the unwanted touching of a sexual nature against several women, including county employees, Brooks abused his position of power as the chief judge of his judicial circuit. He also violated a lawyer’s responsibility to maintain a high standard of professional conduct that exemplifies respect for the law. Given Brooks’ misconduct while in office, a more severe sanction should be imposed than the six months’ suspension that he proposes.
Yet, Brooks presents mitigating factors that suggest the State Bar’s recommendation of disbarment also should be rejected. As a member of the State Bar of Georgia for over 40 years and a judge for 16 years, Brooks has had no prior judicial or state bar disciplinary actions. He has admitted his misconduct, left his judicial office, agreed not to seek service as a senior judge, and provided restitution to the victims in the form of counseling costs. His remorse, advancing age, and deteriorating health at the time of his wrongdoing are additional factors that suggest a long-term suspension will adequately protect both the public and the profession.
Based on the record in this case, this court orders that James L. Brooks be suspended from the practice of law in Georgia for three years. Since Brooks states that he closed his law practice in May 1993, he need only certify to this court that he has satisfied the requirements of State Bar Rule 4-219 (c).

Suspended.


All the Justices concur, except Hunstein and Thompson, JJ., who dissent.


 Standard 66 (a) provides: “Conviction of any felony or misdemeanor involving moral turpitude shall be grounds for disbarment.” Subsection (b) defines “conviction” as including a plea of nolo contendere.